IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                               October 3, 2007
                               No. 06-10388
                            Conference Calendar           Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

MALABA G MULUMBA

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Northern District of Texas
                        USDC No. 3:04-CR-250-ALL


Before JOLLY, DAVIS, and WIENER, Circuit Judges.
PER CURIAM:*
     The Federal Public Defender appointed to represent Malaba G. Mulumba
(Mulumba) has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Mulumba has been deported and
has not filed a response to counsel’s motion. Our independent review of the
record and counsel’s brief discloses no nonfrivolous issue for appeal.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 05-50127

excused from further responsibilities herein, and the APPEAL IS DISMISSED
in part as frivolous, see 5TH CIR. R. 42.2, and in part as moot.




                                        2